DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 Response to Amendment

The amendment filed on 16 May 2022 has been entered. Claim(s) 1-3 and 7-22 remain pending in this application. Claim(s) 4-6 have been cancelled.  
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant during a telephone conversation with Enrique Mora on 24 August 2022: 
In Figure 2 – the line indicating control signals from the ECU, 122, should be distinguished from pipes for fluid flow, for example a different form of dashed line; arrows should be placed at each end of lines indicating control signals from the ECU, 122, to indicate signal directions; the boxes indicating the ECU, 122, and the resonator, 116, should be labeled with the name of the element.
In Figure 3 the unlabeled arrow pointing at the valve, 114, should be labeled with a box or wording explaining the flow coming from the cooler, 112.
In Figure 4 clarification is needed regarding the single line with multiple element numbers, 110, 110’, 124 and 124’, to indicate structure is providing the flow to the valves, 115.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-3 and 7-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations “wherein the change in the attenuation of the acoustic frequencies from the first range of frequencies to the second range of frequencies is based on the change in temperature caused by the cooling air supplied into the attenuation volume of the Helmholtz resonator during the second engine operating condition” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Kim (U.S. Pre-grant Publication 2017/0058780) shows a combustion apparatus (Figure 3) with a volume, 84, and a bleed arrangement, 104, 108 and 114, and a Helmholtz resonator, 116 and 106, in fluid communication with the volume, where the Helmholtz resonator is connected to the conduit such that a fluid in the conduit can pass therebetween but does not show wherein the change in the attenuation of the acoustic frequencies from the first range of frequencies to the second range of frequencies is based on the change in temperature caused by the cooling air supplied into the attenuation volume of the Helmholtz resonator during the second engine operating condition.
Bethke (Foreign Patent Publication EP 1557609) shows a resonator, 11, connected to a combustion chamber with a cooling air supply feed, 18, 19 and 20, that comprises a valve arrangement, 18,  tunes the targeted frequency of the resonator by control of the valve (Paragraphs 0004 and 0024) but does not show wherein the change in the attenuation of the acoustic frequencies from the first range of frequencies to the second range of frequencies is based on the change in temperature caused by the cooling air supplied into the attenuation volume of the Helmholtz resonator during the second engine operating condition.

Claims 2-3 and 7-22 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        


/William H Rodriguez/Primary Examiner, Art Unit 3741